The witness Reddick testified that the posts stolen were of the value of twenty-five or thirty cents each. Appellant objected to this evidence on the ground that the witness had not qualified to speak as to value. In view of other evidence found in the record we did not deem it necessary to discuss the bill of exception complaining of Reddick's testimony but said: "We regard the matter of no materiality." A number of pages of the motion for rehearing are devoted to an apparent lecture to this court for using the expression quoted. The writer of the motion seems to find it difficult to distinguish between forcefulness and offensiveness, and in striving for the former — unintentionally no doubt — trenches closely upon the latter. The evidence of the witness Ford as to the value of the property is in the record without objection. It is sufficient to support the verdict. No evidence upon that subject or any other was introduced by appellant.
Under such state of the record the admission of Reddick's testimony, even if erroneous, would not call for a reversal, hence the point made that Reddick was not a qualified witness as to value was regarded as immaterial under the circumstances.
The motion for rehearing is overruled.
Overruled. *Page 118